Citation Nr: 0027094	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-04 157 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a congenital anomaly 
of the feet consisting of pes planus with associated 
metatarsus varus, bilateral hallux valgus, and hammertoe 
deformity of the right and left second toes, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from August 1972 to May 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for 
congenital foot disorders including pes planus with 
associated metatarsus varus, bilateral hallux valgus, and 
hammer toe deformity of the right and left second toes.  The 
RO also concluded that this case did not warrant submission 
of the claim for extraschedular consideration.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans  Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service connected bilateral foot disability 
from bilateral pes planus with associated metatarsus varus, 
bilateral hallux valgus, and hammertoe deformity of the right 
and left second toes, is manifested principally by bilateral 
arch pain with prolonged walking and standing, with clinical 
findings of decreased arches bilaterally, hammer toes of the 
second and third toes bilaterally, and bilateral hallux 
valgus deformity, 30 degrees on the left, and 40 degrees on 
the right.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for bilateral pes planus with associated metatarsus varus, 
bilateral hallux valgus, and hammertoe deformity of the right 
and left second toes,  have not been met. 38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276, 5280, 5282 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his disability from bilateral pes 
planus with metatarsus varus, bilateral hallux valgus, and 
hammer toe deformity of the right and left second toes has 
worsened and warrants a rating in excess of the 30 percent 
evaluation currently in effect.  For the following reasons 
and bases, the Board concludes that he is not entitled to an 
increased rating for bilateral pes planus, bilateral hallux 
valgus, and hammer toe deformity of the right and left second 
toes.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim for an increased rating for right knee 
chondromalacia.  The veteran has not advised VA of the 
existence of additional pertinent evidence which may be 
obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The rating schedule is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. § 
4.1 (1999).  Therefore, the Board will first consider the 
history of the veteran's foot disorders.  Then the Board will 
consider the more recent manifestations of the disability.

Service medical records show that the veteran had pes planus 
at the time of his July 1972 medical examination for 
enlistment.  However, he denied a history of foot trouble.  
Treatment notes dated in August 1973 show that the veteran 
complained that he had had painful arches for five months.  A 
podiatrist noted that the veteran had bilateral congenital 
low arch foot structure and mild hammer toes.  The veteran 
was advised concerning footwear and issued insoles.  
Subsequently dated service medical records show that the 
veteran continued to have complaints of foot pain.  When 
examined in January 1974, he complained of pain in the long 
arches, balls of the feet, and lesser toes after prolonged 
marching.  The reported impressions were pes planus, hallux 
valgus, and hammertoes of the lesser toes.  A medical Board 
recommended that the veteran be discharged from service as 
unfit due to his bilateral foot disorders.

During a VA orthopedic examination in July 1974, the veteran 
complained of arch pain from prolonged standing.  On 
examination, he had bilateral second degree pes planus and 
mild, bilateral hallux valgus.  There was clawing of the 
distal phalanges of the right and left second and third toes.  
There were calluses present over the proximal interphalangeal 
joints of the right and left second and third toes.  There 
were no calluses over the plantar metatarsal heads.  X-rays 
revealed a bilateral metatarsus varus with secondary hallux 
valgus and clawing of the second and third lesser toes in the 
distal phalanx.  The reported diagnosis was congenital 
anomaly of the feet, consisting of pes planus with associated 
metatarsus varus, bilateral hallux valgus, and hammer toe 
deformity of the right and left second toes.

The veteran was granted entitlement to service connection for 
congenital anomaly of the feet, consisting of pes planus with 
associated metatarsus varus, bilateral hallux valgus, and 
hammer toe deformity of the right and left second toes by an 
August 1974 rating decision.  The associated disability was 
rated 10 percent disabling utilizing Diagnostic Codes 5276, 
5280, and 5282.  Pursuant to an April 1996 decision of the 
Board, the rating was increased to 30 percent, effective from 
November 9, 1992.  The 30 percent rating has been in effect 
since that time.  

Under Diagnostic Code 5276, moderate symptoms of pes planus, 
with weight bearing line over or medial to great toe, inward 
bowing of the tendo achilles, pain on manipulation and use of 
the feet, are rated 10 percent disabling.  For severe 
symptoms of bilateral pes planus, such as marked deformity 
(pronation, abduction, etc.), pain accentuated with 
manipulation and use, swelling on use, with characteristic 
callosities, are rated 30 percent disabling.  For pronounced 
symptoms, with marked pronation, extreme tenderness on 
plantar surfaces of the feet, marked inward displacement and 
severe spasms of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, a 30 percent 
evaluation is assigned for unilateral symptoms and a 50 
percent evaluation is assigned for bilateral symptoms.

Under Diagnostic Code 5280, severe unilateral hallux valgus, 
if equivalent to amputation of the great toe or if operated 
with resection of the metatarsal head, is rated 10 percent.  
Under Diagnostic Code 5282, unilateral hammer toe of a single 
toe is rated zero percent.  Unilateral hammer toe of all toes 
is rated 10 percent.

The veteran's claim for an increased rating for his foot 
disorders was filed in March 1998.  Although the Board must 
consider the entire record, including the history of the 
veteran's right knee injury, because of laws concerning the 
effective date of increased ratings, the Board will 
especially consider pertinent evidence of disability which 
was generated within a year prior to the date of the claim 
and thereafter.  38 U.S.C.A. § 5110 (West 1991).

The following is a chronological review of the pertinent, 
recent medical evidence.  During an April 1998 VA 
examination, the veteran complained of bilateral foot pain 
with prolonged standing.  He stated that he was able to walk 
between one-quarter and one mile, after which he had to rest.  
He reported having difficulty maintaining shoes.  He denied 
wearing special shoes and use of inserts.  On examination, 
his feet had bilateral planovalgus deformity.  The central 
arches lacked approximately one-eight to one-quarter of an 
inch of floor contact.  There were no calluses on the plantar 
surfaces of the feet.  The plantar aspect of the left foot 
had a small superficial fascia mass which the examiner 
reported was probably a fibroma.  The veteran had hallux 
valgus in the standing position.  The deformity was 40 
degrees on the right and 30 degrees on the left.  The 
metatarsophalangeal joint were enlarged due to prominence of 
the first metatarsal head.  There were claw toe deformities 
of the left toes, with torsion of the second and third toes.  
There were small, circular callosities overlying the proximal 
interphalangeal articulations.  The right foot showed much 
less clawing, with only slight evidence of friction overlying 
the proximal interphalangeal articulations of the second and 
third toes.  The toes were in contact with the floor.  
Arrestive, propulsive, and stance gait were functional.  Both 
ankles had satisfactory range of motion.  The heel cords 
tightened with 10 degrees of dorsiflexion.  Plantar flexion 
was 45 degrees.  There was no rigidity within either foot.  
Inversion and eversion were 15 and 20 degrees respectively, 
bilaterally.  X-rays showed bilateral pes planus with spur 
formations noted in the talonavicular articulating edges.  
Cystic changes were noted in the metatarsal heads of the 
great toes.  There was slight lateral deviation of the 
sesamoid bones.  The second and third toes were in a claw 
position.  The right foot showed slightly more plantar grade 
position, with spur formations between the navicular and 
cuneiform bones as wall as the talus and navicular bones.  
The diagnoses were: 1) bilateral hallux valgus; 2) bilateral 
pes planovalgus; 3) bilateral claw toes, more severe on the 
left than right, and; 4) plantar fascia fibroma, left.

Subsequently dated VA outpatient treatment records show 
generally similar clinical findings.  During a vocational 
assessment in April 1998, the veteran's ankles had normal 
plantar flexion and dorsiflexion.  The veteran was able to 
carry a 70 pound object 225 feet.

The veteran underwent a physical examination in June 1998 in 
connection with his application for benefits administered by 
the Social Security Administration.  His ankle motion was 
normal.  There was a tender nodule on the plantar surface of 
his left foot.  The right great toe was tender to palpation.  
Gait and coordination were described as within normal limits.  
The veteran was able to stand and walk without assistive 
devices.  He was not able to walk on heels or toes.  He could 
not squat and arise from a squatting position.  The reported 
diagnoses were foot pain and nodule on plantar aspect of the 
left foot.

After reviewing the current evidence summarized above, the 
Board finds that, with application of the benefit of the 
doubt rule, manifestations of the bilateral foot disability 
include pes planus that is more nearly severe in degree.  
This disability is 30 percent disabling under Diagnostic Code 
5276.  Certainly, he does not exhibit manifestations of 
pronounced pes planus, such as marked pronation, extreme 
tenderness on the plantar surfaces of the feet, marked inward 
displacement or severe spasms of the tendo achilles on 
manipulation.

The Board further finds that the veteran does not have 
compensable disability under either Diagnostic Code 5280 or 
5282.  He does not have severe hallux valgus equivalent to 
amputation of a great toe nor has the metatarsal head of 
either of his great toes been resected.  He does not have 
hammer toes of all toes on either foot.  The Board concludes 
that the separate compensable ratings are not warranted under 
either Diagnostic Code 5280 or 5282. 

With  respect to the rating principles set forth in DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995), the Board notes that the 
painful walking and weight bearing associated with the 
veteran's bilateral foot disorders are contemplated by the 30 
percent rating assigned pursuant to Diagnostic Codes 5276.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds that in this case, there are no factors such 
frequent periods of hospitalization.  Vocational 
rehabilitation records also do not reflect that the foot 
disorder causes marked interference with average earning 
capacity.  In short, the Board finds that that the average 
impairment in earning capacity is commensurate with the 
schedular rating assigned.  Accordingly, the Board concludes 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant in light of the Board's 
findings on that issue.



ORDER

An increased rating for bilateral pes planus with associated 
metatarsus varus, bilateral hallux valgus, and hammer toe 
deformity of the right and left second toes is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

